                       Case 1:21-cv-00611-NRB Document 6 Filed 01/25/21 Page 1 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                 Southern District
                                                __________ Districtofof
                                                                      New  York
                                                                        __________

               PHILIP PROLO, an individual,                      )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No.
                                                                 )
 DIAMANTÉ BLACKMON, an individual p/k/a“DJ                       )
CARNAGE", CARNAGEFESTIVAL, LLC, a California
                                                                 )
 Limited Liability Company, individually and doing
business as "HEAVYWEIGHT RECORDS"; [see p.2]                     )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) DIAMANTÉ BLACKMON, an individual p/k/a“DJ CARNAGE", CARNAGEFESTIVAL,
                                       LLC, a California Limited Liability Company, individually and doing business as
                                       "HEAVYWEIGHT RECORDS"; EMPIRE DISTRIBUTION, INC., a California
                                       Corporation; MEDIUM RARE, LLC, a Delaware Limited Liability Company; MEDIUM
                                       RARE LIVE, LLC, a Delaware Limited Liability Company; TIXR, INC., a Delaware
                                       Corporation; and DOES 1 through 10, inclusive,



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Scott Alan Burroughs, Esq.
                                       Laura M. Zaharia, Esq.
                                       DONIGER BURROUGHS
                                       231 Norman Avenue, Suite 413
                                       Brooklyn, NY 11222
                                       Tel: (310) 590-1820


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:      January 25, 2021                                                            /S/ S. James
                                                                                      Signature of Clerk or Deputy Clerk
             Case 1:21-cv-00611-NRB Document 6 Filed 01/25/21 Page 2 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PHILIP PROLO, an individual,                         Case No.:

Plaintiff,
                                                     COMPLAINT FOR COPYRIGHT
v.                                                   INFRINGEMENT

DIAMANTÉ BLACKMON, an individual p/k/a
“DJ CARNAGE”; CARNAGEFESTIVAL, LLC,
a California Limited Liability Company,      JURY TRIAL DEMANDED
individually and doing business as
“HEAVYWEIGHT RECORDS”; EMPIRE
DISTRIBUTION, INC., a California
Corporation; MEDIUM RARE, LLC, a Delaware
Limited Liability Company; MEDIUM RARE
LIVE, LLC, a Delaware Limited Liability
Company; TIXR, INC., a Delaware Corporation;
and DOES 1 through 10, inclusive,

Defendants.



       Plaintiff, by and through his undersigned attorneys, hereby prays to this honorable Court

for relief based on the following:

                                JURISDICTION AND VENUE

1.      This action arises under the Copyright Act of 1976.

2.      This Court has jurisdiction under 28 U.S.C. § 1331 and 1338 (a) and (b).

3.      Venue is proper under 28 U.S.C. § 1391(c) and 1400(a) because a substantial part of the

acts and omissions giving rise to the claims occurred here.

                                            PARTIES

4.      Plaintiff is an individual primarily residing in Palm Beach, Florida.




                                                 1
                                            COMPLAINT
                        Case 1:21-cv-00611-NRB Document 6 Filed 01/25/21 Page 3 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
